Exhibit 10.4

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among between Freescale Semiconductor, Ltd., a Bermuda exempted
limited liability company (the “Company”) and Gregg A. Lowe (the “Executive”):

RECITALS:

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Option provided for herein to
the Executive pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of the Option. The Company hereby grants to the Executive the right and
option (the “Option”) to purchase, on the terms and conditions hereinafter set
forth, 834,131 Common Shares (each a “Share” and collectively, the “Shares”)
subject to the Option. The purchase price of each Share subject to the Option
shall be $10.06 (the “Exercise Price”). The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Code.

2. Vesting.

(a) General. Except as otherwise provided in Section 2(c) hereof, the Option
shall vest and become exercisable with respect to twenty-five percent (25%) of
the Shares initially covered by the Option on each of the first, second, third
and fourth anniversaries of the Date of Grant, subject to the Executive’s
continued employment with the Company or an Affiliate on each such vesting date.
At any time, the portion of the Option which has become vested as described
above (or pursuant to Section 2(c)) is hereinafter referred to as the “Vested
Portion.”

(b) Termination for Cause. Notwithstanding any other provisions of the Plan or
this Agreement to the contrary, the Option (including any Vested Portion
thereof) shall terminate and be forfeited immediately upon the Company’s
notification to the Executive of the Executive’s termination of employment by
the Company for Cause.

(c) Change in Control.



--------------------------------------------------------------------------------

(i) Notwithstanding any other provisions of the Plan or this Agreement to the
contrary, in the event that the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason, in
either case within (y) twenty four months following a Change in Control or
(z) the nine month period prior to a Change in Control but subsequent to such
time as negotiations or discussions which ultimately lead to a Change in Control
have commenced, any unvested portion of the Option shall become vested and
exercisable upon such termination. For purposes of this Agreement, “Cause” and
“Good Reason” shall have the meanings set forth in the Executive’s employment
agreement.

(ii) If the Option is not assumed or substituted in connection with a Change in
Control, immediately upon the occurrence of the Change in Control, any unvested
portion of the Option shall become fully vested and exercisable. For purposes of
this Section 2(c)(ii), the Option shall be considered assumed or substituted for
if, following the Change in Control, the Option is of comparable value and
remains subject to the same terms and conditions that were applicable to the
Option immediately prior to the Change in Control except that the Option instead
confers the right to receive common stock of the acquiring entity or in the case
of an amalgamation, the amalgamated company or its parent.

(d) Forfeiture. Notwithstanding anything herein to the contrary, if the
Executive breaches any Restrictive Covenants applicable to the Executive
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time during the two year period following Executive’s termination
of employment for any reason then (x) any Vested Portion then held by the
Executive shall be automatically forfeited, (y) any Shares acquired pursuant to
the Option shall be automatically forfeited and (z) any proceeds from the sale
of Shares described in preceding clause (y), shall be immediately repaid to the
Company.

3. Certain Covenants. The Executive hereby agrees to perform all of the
obligations set forth in Exhibit A hereto (which is incorporated by reference
hereby) and acknowledges that the Executive’s obligations set forth in Exhibit A
constitute a material inducement for the Company’s grant of the Option to the
Executive.

4. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Executive may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:

(i) The tenth (10th) anniversary of the Date of Grant;

(ii) twelve (12) months following the date of (A) the Executive’s termination of
employment due to the Executive’s Retirement, death, or Disability (as defined
in the Executive’s employment agreement), (B) the Executive’s termination of
employment by the Company without Cause or by the Executive for Good Reason, in
either case if such termination occurs within (y) twenty four months following a
Change in Control or (z) the nine month period prior to a Change in Control but
subsequent to such time as negotiations or discussions which ultimately lead to
a Change in Control have commenced or (C) a Change in Control if the Option is
not assumed or substituted in connection with the Change in Control, pursuant to
Section 2(c);



--------------------------------------------------------------------------------

(iii) ninety (90) days following the date of the Executive’s termination of
employment for any reason other than as described in Section 4(a)(ii) or
Section 4(a)(iv); and

(iv) the date that the Company notifies the Executive of the Executive’s
termination of employment for Cause.

(b) Method of Exercise.

(i) Each election to exercise the Vested Portion shall be subject to the terms
and conditions of the Plan and shall be made using the Freescale equity
recordkeeping system or in writing, signed by the Executive or by his or her
executor, administrator, or permitted transferee (subject to any restrictions
provided under the Plan), made pursuant to and in accordance with the terms and
conditions set forth in the Plan and received by the Company at its principal
offices, accompanied by payment in full as provided in the Plan or in this
Agreement.

(ii) The Exercise Price may be paid (A) by the delivery of cash or check
acceptable to the Administrator, (B) by any cashless exercise procedure approved
by the Administrator (including the withholding of Shares otherwise issuable
upon exercise), (C) in the form of unrestricted Shares already owned by the
Executive which, in the case of unrestricted Shares acquired upon exercise of an
Option, have been owned by the Executive for more than six (6) months on the
date of surrender, (D) any other method approved by the Administrator and
permitted by applicable law or (E) any combination of the foregoing.

(iii) In the event of the Executive’s death, the Option shall remain exercisable
by the Executive’s executor or administrator, or the person or persons to whom
the Executive’s rights under this Agreement shall pass by will or by the laws of
descent and distribution as the case may be, to the extent set forth in
Section 4(a). Any heir or legatee of the Executive shall take rights herein
granted subject to the terms and conditions hereof.

(c) Expiration of Option. Any unvested portion of the Option shall expire upon
termination of the Executive’s employment for any reason and any Vested Portion
of the Option shall expire at the conclusion of the exercise period set forth in
Section 4(a).

5. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the employment of the Executive and shall not lessen or affect the
Company’s or any Affiliate’s right to terminate the employment of such
Executive. The granting of the Option does not form part of and should in no way
be construed as a term or condition of employment. At all times, the Option
granted hereunder is discretionary and does not imply that additional Options
will be awarded in the future.

6. Options Not Wages. The value of any Options granted to the Executive does not
constitute and will not be included as wages for the purposes of calculating any
benefit or bonus provided by the Company or the Executive’s employing
subsidiary.

7. Transferability. Unless otherwise permitted in writing by the Administrator
in its sole discretion, the Option granted hereunder may not be assigned,
alienated,



--------------------------------------------------------------------------------

pledged, attached, sold or otherwise transferred or encumbered by the Executive
other than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
During the Executive’s lifetime, the Vested Portion is exercisable only by the
Executive or, in the event of his Disability, his legal representative.

8. Withholding. The Executive will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Option or under the
Plan or from any compensation or other amount owing to the Executive the amount
(in cash, Shares, other securities or other property) of any applicable
withholding taxes in respect of the Option, its exercise or any payment or
transfer under or with respect to the Option or the Plan and to take such other
action as may be necessary in the opinion of the Administrator to satisfy all
obligations for the payment of such withholding taxes.

9. Securities Laws. The issuance of any Options hereunder shall be subject to
the Executive making or entering into such written representations, warranties
and agreements as the Administrator may reasonably request in order to comply
with applicable securities laws and government regulations.

10. No Public Offering. The Options awarded under the Plan and this Agreement
will not be publicly issued, placed, distributed or offered. The issuance of any
Options hereunder does not constitute a public offering of securities.

11. Consent to Transfer of Data. By accepting the Option, Executive consents to
the transfer of personal data (including but not limited to the Executive’s
name, address, birth date and hire date) and to the processing of this personal
data by the Company and the provider of the Freescale equity recordkeeping
system.

12. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

13. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

14. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of



--------------------------------------------------------------------------------

Manhattan of The City of New York for the purpose of any action arising out of
or relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune of from attachment
or execution, that the action is brought in an inconvenient forum, that the
venue of the action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any of the above-named courts.

15. Option Subject to Plan. By entering into this Agreement, the Executive
agrees and acknowledges that the Executive has received and read a copy of the
Plan. The Option is subject to the Plan, as may be amended from time to time,
and the terms and provisions of the Plan are hereby incorporated herein by
reference.

16. Acceptance. This Agreement must be accepted by electronic signature of the
Executive in the Freescale equity recordkeeping system. By accepting this
Agreement the Executive consents to the electronic delivery through the
Freescale equity recordkeeping system of all documents related to this Option.



--------------------------------------------------------------------------------

Exhibit A – Restrictive Covenants

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Executive
obtains during the Executive’s employment that is not public knowledge (other
than as a result of the Executive’s violation of this Section (a))
(“Confidential Information”). The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment, except with the prior written consent of the Company, or as
otherwise required by law or legal process or as such disclosure or use may be
required in the course of the Executive performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Executive shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Executive is required to make the disclosure,
or the Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to so disclose. Upon his termination of employment for any
reason, the Executive shall promptly return to the Company all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with its senior executives, which then shall supersede
this paragraph (a).

(b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registrable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Executive (alone or jointly with
others) during the Executive’s



--------------------------------------------------------------------------------

employment with the Affiliated Group, and arising from or relating to such
employment or the business of the Affiliated Group (whether during business
hours or otherwise, and whether on the premises of using the facilities or
materials of the Affiliated Group or otherwise). The Executive shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Executive has or may have in any Developments, and
all patents, copyrights, or other intellectual property rights relating thereto,
and agrees that the Executive has not acquired and shall not acquire any rights
during the course of his employment with the Affiliated Group or thereafter with
respect to any Developments.

(c) Company Goodwill. The Executive recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Executive. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Executive and others, and the Affiliated Group’s brand and
reputation within the industry. Executive shall take no action to damage the
goodwill of the Affiliated Group or use it for personal benefit or the benefit
of competitors of the Affiliated Group.

(d) Non-Recruitment of Affiliated Group Employees. The Executive acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Executive shall not, at any time
during the Non-solicitation Restricted Period (as defined below), other than in
the ordinary exercise of his duties, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. This paragraph (d) shall not apply to
(i) recruitment of employees for the Affiliated Group, or (ii) the Executive’s
personal administrative staff who perform secretarial-type functions. A general
employment advertisement by an entity of which the Executive is a part will not
constitute solicitation or recruitment. The “Non-solicitation Restricted Period”
shall mean the period from the Date of Grant through the second anniversary of
the Executive’s termination of employment.

(e) Non-Competition – Solicitation of Business. Executive recognizes and agrees
that the Affiliated Group has provided Confidential Information to Executive and
has an interest in protecting this information from disclosure. Executive
further understands that the goodwill of the Affiliated Group is an interest
worthy of protection. For the protection of these and other interests, during
the Non-competition Restricted Period (as defined below), the Executive shall
not, either directly or indirectly, compete with the business of the Affiliated
Group by (i) becoming an officer, agent, employee, partner or director of any
other corporation, partnership or other entity, or otherwise render services to
or assist or hold an interest (except as a less than 3- percent shareholder of a
publicly traded corporation or as a less than 5-percent



--------------------------------------------------------------------------------

shareholder of a corporation that is not publicly traded) in any Competitive
Business (as defined below), or (ii) soliciting, servicing, or accepting the
business of (A) any active customer of any member of the Affiliated Group, or
(B) any person or entity who is or was at any time during the previous twelve
months a customer of any member of the Affiliated Group, provided that such
business is competitive with any significant business of any member of the
Affiliated Group. “Competitive Business” shall mean any person or entity
(including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The Affiliated Group designs,
manufactures, sells and licenses its products and technology worldwide. In
addition, Competitive Businesses, as defined above, are not tied or limited to
any specific geographic location. Accordingly, the scope of this Non-Competition
provision is worldwide. The “Non-competition Restricted Period” shall mean the
period from the Date of Grant through the second anniversary of the date of
termination of the Executive’s employment.

(f) Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (f) shall be at mutually agreed to and
convenient times.

(g) Remedies. The Executive acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Executive further acknowledges and agrees that the
Executive’s breach of the provisions of this Exhibit A will cause the Affiliated
Group irreparable harm, which cannot be adequately compensated by money damages.
The Executive consents and agrees that the forfeiture provisions contained in
the Agreement are reasonable remedies in the event the Executive commits any
such breach. If any of the provisions of this Exhibit A are determined to be
wholly or partially unenforceable, the



--------------------------------------------------------------------------------

Executive hereby agrees that Exhibit A or any provision hereof may be reformed
so that it is enforceable to the maximum extent permitted by law. If any of the
provisions of this Exhibit A are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Affiliated Group’s right to enforce any such covenant in
any other jurisdiction.